Mr. Justice Ricks delivered the opinion of the court: The equities in this case are so clearly with the appellee, Binkley, that the determination of the rights depend upon the question whether the provisions of the charter have any effect to nullify the agreement executed by Mrs. Coburn, Mrs. Jarvis and Binkley. It is clear that the agreement was, per se, a valid one, being made for a good and valuable consideration; that the agreement was entered into at the instance of Mrs. Coburn and Mrs. Jarvis, and that Binkley was guilty of no unconscionable act or over-reaching conduct whatever. It accordingly follows that in order to defeat the equitable rights of the appellee it must appear that the agreement entered into between the parties was void in law and in equity. Counsel for appellant argues that the assignment of the certificate by Mrs. Coburn, the member, to complainant, was null and void, and that her act directing the money to be paid to him was, according to all the authorities, void. This argument proceeds upon the basis’that the complainant founds his rights upon an assignment to him by Mrs. Coburn, the insured member. Whether there is any merit in such an argument we are not required to determine, for the premise on which it is based is without foundation. The agreement which the complainant now seeks to enforce is one in which Ada Jarvis, the beneficiary under the certificate issued to her mother, transferred to Binkley all her interest, as beneficiary, in that certificate, and made Binkley her attorney in fact to demand, collect and receive any moneys arising from said benefit certificate, and after retaining the amount due him, render the overplus to her. It is true that Mrs. Coburn did join in the agreement, but the effect of that was to provide for the contingency of Mrs. Jarvis dying before Mrs. Coburn. In other words, the effect of the agreement was that each beneficiary assigned her interest in the certificate of the other to Binkley. The assignment by Mrs. Coburn, as beneficiary, of her interest in the certificate issued to Mrs. Jarvis is now inoperative, because the interest, being contingent, is defeated by the occurrence of the death of Mrs. Coburn before the death of Mrs. Jarvis. On the other hand, the assignment by Mrs. Jarvis of her beneficial interest in the certificate issued to her mother, Mrs. Coburn, although the interest was contingent during the lifetime of Mrs. Coburn, has become vested by her death, and if the assignment was valid in equity there is a clear right to the equitable remedy prayed for. The charter provides that the benefit fund was “to aid and assist the membership and their families in cases of want, sickness or death.” It is argued that this clause renders the assignment void because Binkley was not a member of the family of Nancy P. Coburn. This argument is specious, and introduces confusing difficulties into the case upon the assumption, first, that the assignment relied upon was made by the insured and not by the beneficiary; and second, that Binkley became a beneficiary. We have already shown that the written agreement was, in effect, an assignment by the beneficiary. To illustrate the transaction, let us assume that no assignment whatever had been made, and that after Mrs. Coburn’s death the company had paid $1000 to Mrs. Jarvis. Could it be argued that because Binkley was not a member of the family, Mrs.'Jarvis, therefore, could not make him a beneficiary to the- extent of appropriating a portion of that $1000 for the payment of the amount due him for groceries and provisions? Then, taking another step, let us assume that no assignment had been made during the life of Mrs. Coburn, but that directly after her decease, and before the society had paid the claim to Mrs. Jarvis, she executed an agreement with Binkley, in which, for a valuable consideration, she agreed that instead of collecting the amount herself and paying to him what was due him, he should collect the money directly from the society, and after deducting the amount due him should render to her the overplus. Could it be argued that this agreement is in violation of the statutory and charter provisions, to the effect that the fund should not be seized, taken, appropriated or applied, by any legal or equitable process, to pay any debt of the member or the beneficiary? We think not. This court has held that this provision in our statute “is not designed to protect such certificate, or the proceeds thereof, from the voluntary act of the member or the beneficiary therein named.” (Mc Grew v. McGrew, 190 Ill. 604.) And it is obvious that such an agreement as we have assumed would create valid and enforceable rights. It is but one' step from the assumed case, in which the assignment was made after the interest vested, to the case at bar, in which the assignment was made while the interest was contingent. This court has repeatedly held that contingent interests and expectancies, although not assignable in law, may be transferred, so as to be binding in equity' by a contract made in good faith and for a valuable consideration. (Crum v. Sawyer, 132 Ill. 443; Hudnall v. Ham, 183 id. 486.) And the same general doctrine has been applied to specific cases, where the beneficiary has assigned the contingent interest in a certificate of insurance. Pomeroy v. Manhattan Life Ins. Co. 40 Ill. 398; Supreme Council Royal Arcanum v. Tracy, 169 id. 123. The fact that the assignee was not a member of the family does not in any way affect the question. By becoming assignee of the beneficiary he became no more a beneficiary than he would be if, in the absence of such an assignment, Mrs. Jarvis had collected the money and paid him the amount due him. Mrs. Jarvis was named as beneficiary in the certificate and she has never ceased to occupy that position. She is a member of the family, —a proper beneficiary,—and was undoubtedly capable of transferring to Binkley her contingent interest. We conclude, therefore, that the assignment, upon á sufficient consideration, by Ada B. Jarvis, of a portion of a fund in which she had a contingent interest, was, in equity, a valid and binding agreement, and that the fact that Binkley, the assignee, was not a member of the family does not in any manner prevent him from recognition, in equity, as the assignee of the proper beneficiary, Mrs. Jarvis. The judgment of the Appellate Court is affirmed. Judgment affirmed. Mr. Chief Justice Hand and Mr. Justice Boggs, dissenting.